GLD-098                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4144
                                      ___________

                               STEPHEN BRAZELTON,
                                               Appellant

                                            v.

                      RONNIE R. HOLT, Warden; C.O. ORNER
                      ____________________________________

                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                              (D.C. Civil No. 4-10-cv-01223)
                     District Judge: Honorable William W. Caldwell
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 26, 2012

       Before: FUENTES, GREENAWAY, JR., and STAPLETON, Circuit Judges

                            (Opinion filed: February 9, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Stephen Brazelton, a federal inmate proceeding pro se and in forma pauperis,

appeals a District Court order that partly dismissed his complaint and partly granted

summary judgment in favor of the defendants. For the following reasons, we will


                                             1
summarily affirm.

       The parties all agree that on June 17, 2009, Brazelton’s hand was injured when it

was caught in the hinges of his cell door. They differ, however, on the particulars on the

incident. Defendant Corrections Officer Matthew Orner claims he was following

standard procedures for the 4:00 P.M. “count” on the day in question, flicking the day-

room lights to encourage inmates to return to their cells. See Orner Decl. ¶¶ 6–7, ECF

No. 84-1. Upon beginning to close Brazelton’s door, Orner heard him yell, and Brazelton

told him that his hand was caught in the door’s hinges. Orner Decl. ¶ 10; Orner

Interrogatories Resp. 1, ECF No. 30-15. To Orner, the wound (a blood blister) did not

look serious, and Brazelton informed him that he “did not need medical attention” and

that it was his (Brazelton’s) fault, Orner Decl. ¶¶ 10–12, 15; nevertheless, Orner called

medical services and sent Brazelton to the infirmary after the 4:00 P.M. count was over.

Orner Decl. ¶¶ 13–14; Orner Interrogatories Resp. 5. Medical staff observed mild

swelling, and the hand was splinted; follow-up treatment revealed no lasting injuries. See

Sullivan Decl. ¶ 4–11, ECF No. 84-1.

       But as recounted by Brazelton, Orner, who arrived late to the shift, was “rushing”

to lock inmates in their assigned cells. See, e.g., Compl. § D(3), ECF No. 1; Brazelton

Dep. Tr. 39:3–9, ECF No. 84-2. In his haste, Orner made several errors, such as closing

cell doors before checking to see whether inmates were present. Brazelton Dep. Tr.

41:4–9, 12–15. The eventual injury, far from being minor, “gashed” Brazelton’s hand

open; afterwards, Orner stood at Brazelton’s cell door, apologizing and promising to



                                             2
secure medical treatment.1 Brazelton Dep. Tr. 48:22–49:4. Brazelton was finally seen by

medical around 7:00 P.M, and suffered injuries that were significant in scope. See, e.g.,

Brazelton Dep. Tr. 53:16–17.

       Shortly after the incident, Brazelton commenced pursuit of his administrative

remedies, citing (inter alia) Orner’s “reckless disregard for [his] safety” and requesting

treatment and compensation. Brazelton’s final administrative appeal was denied on

March 11, 2010. Brazelton separately filed an Administrative Tort Claim that was denied

on January 29, 2010.

       Having exhausted the administrative process, Brazelton filed a civil-rights suit

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971), naming as defendants Orner and Warden Ronnie Holt. Brazelton

claimed that “Orner, acting under the authority of . . . Holt, . . . did inflict harm, cruel and

unusual punishment . . . by slamming cell-door #220[] on [Brazelton’s] fingers,” causing

lasting injury. Compl. § D(3). The District Court read the complaint as also raising a

claim under the Federal Tort Claims Act, 28 U.S.C. § 1346(b), and proceeded

accordingly. See Order n.2, ECF No. 6.


1
  Brazelton included numerous inmate affidavits to corroborate his version of the
encounter. See ECF No. 30-6. He also maintained that his injuries were far greater than
reported in the provided medical records, and accused the Bureau of Prisons of
engineering a cover-up by refusing to properly document the damage to his hand. See,
e.g., Abraham Statement, ECF No. 30-6; Mot. for Summary Judgment 5, ECF No. 29
(“Two of my fingers, my hand and wrist were damaged. My fingers, wrist and hand were
bleeding.”); Pl.’s Resp. 2, ECF No. 92 (charging the Bureau of Prisons with refusing “to
take photos of my hand on the day of injury. My fingers were smashed flat. I was
bleeding from three sites.”).

                                               3
       We need not recount in detail much of what followed; suffice to say, the case

quickly metamorphosed into a dispute over discovery in general and missing video

recordings of the day in question in particular. Brazelton sought sanctions, arguing that

the defendants were “stonewalling” him, committing fraud upon the court, purposefully

destroying evidence, and exhibiting “100% disregard for the court[’s] time, costs, and . . .

limited resources.” See generally Motion, ECF No. 29. Eventually, the defendants

moved to dismiss and for summary judgment. The presiding Magistrate Judge

recommended granting2 the motion and denying Brazelton’s request for sanctions, and

the District Court (in large part) concurred. See Brazelton v. Holt, No. 4:10–CV–1223,

2011 WL 4553121, at *1, *2 n.3 (M.D. Pa. Sept. 29, 2011). This timely appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291 and conduct plenary review of

summary judgment and dismissal decisions, including those implicating sovereign

immunity. See United States v. Virgin Islands, 363 F.3d 276, 284 (3d Cir. 2004); Air

Courier Conference/Int’l Comm. v. U.S. Postal Serv., 959 F.2d 1213, 1217 (3d Cir.

1992). With regard to dismissal, we must accept all well-pleaded allegations in the

complaint as true and draw all reasonable inferences in Brazelton’s favor. Capogrosso v.

Sup. Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009) (per curiam). Leave to amend a

defective complaint should generally be granted to pro se plaintiffs when amendment

would “neither be inequitable nor futile.” Grayson v. Mayview State Hosp., 293 F.3d


2
 The Magistrate Judge observed that Brazelton had explicitly abandoned any Federal
Tort Claims Act claim. See Pl.’s Reply Br. 8, ECF No. 88. He therefore recommended
“dismissing” the defendants’ summary judgment motion on that ground. Brazelton v.
Holt, No. 4:10–1223, 2011 WL 4565776, at *12 (M.D. Pa. Aug. 4, 2011).
                                             4
103, 114 (3d Cir. 2002). With regard to summary judgment, we employ the same

standard used by the District Court, and will affirm its decision if there is no genuine

issue of material fact and the defendants are entitled to judgment as a matter of law, again

viewing the facts in the light most favorable to Brazelton.3 Farrell v. Planters Lifesavers

Co., 206 F.3d 271, 278 (3d Cir. 2000).

       We may dispense quickly with the starker defects in this appeal. First, the District

Court correctly dismissed the claims against the defendants in their official capacities as

being barred by sovereign immunity. “[T]he federal government is generally immune

from suit, except where Congress has expressly articulated an exception to the

immunity.” Scheafnocker v. Comm’r, 642 F.3d 428, 434 (3d Cir. 2011).4 A Bivens suit

“against a defendant in his or her official capacity would merely be another way of

pleading an action against the United States, which would be barred by the doctrine of

sovereign immunity.” Consejo de Desarrollo Economico de Mexicali, A.C. v. United

States, 482 F.3d 1157, 1173 (9th Cir. 2007). Second, it is clear from the record that

Brazelton’s claims against defendant Holt arose from the warden’s conduct in the

evidence-gathering phase and in the administrative-remedy process. See, e.g., Aff., ECF




3
  We do not address the propriety of the District Court’s decision to deem the defendants’
recitation of facts “admitted” due to Brazelton’s noncompliance with its local rules. As
we discuss below, the outcome is the same under either factual reading; as such, we will
give Brazelton’s retelling due weight for the purposes of this appeal.
4
 Of course, the Federal Tort Claims Act includes precisely such a (limited) waiver. See
White-Squire v. U.S. Postal Serv., 592 F.3d 453, 456 (3d Cir. 2010). On this front,
Brazelton’s complaint was defective, as he did not name the United States as a defendant.
                                              5
No. 30-6. Since “respondeat superior is not a viable theory of Bivens liability,” Rivera v.

Riley, 209 F.3d 24, 28 (1st Cir. 2000), Brazelton did not state a claim against Holt by

merely suggesting that he was Orner’s supervisor or that he participated in the subsequent

investigation. We agree, further, that amendment would be futile with regard to these

deficiencies.

       Turning, then, to the meat of the suit, we agree with the District Court that

summary judgment was warranted. “To be cruel and unusual punishment [under the

Eighth Amendment], conduct that does not purport to be punishment at all must involve

more than ordinary lack of due care for the prisoner’s interests or safety[;] . . . [i]t is

obduracy and wantonness, not inadvertence or error in good faith, that characterize the

conduct prohibited by the Cruel and Unusual Punishments Clause.” Whitley v. Albers,

475 U.S. 312, 319 (1986); see also Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A]

prison official cannot be found liable under the Eighth Amendment for denying an inmate

humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health or safety.”). “[A]n accident or inadvertence or mere

negligence does not [in itself] trigger the Eighth Amendment.” Grabowski v. Jackson

Cnty. Pub. Defenders Office, 47 F.3d 1386, 1395 n.12 (5th Cir. 1995) (citing Estelle v.

Gamble, 429 U.S. 97, 105–06 (1976)). Simply put, nowhere does Brazelton show that

Orner was aware of and disregarded an excessive or substantial risk of harm to inmates

due to his alleged haste. In Orner’s retelling, Brazelton’s injury was an unfortunate


See Galvin v. Occupational Safety & Health Admin., 860 F.2d 181, 183 (5th Cir. 1988).
As we agree that the tort claims were abandoned, this defect is of no moment.
                                                6
accident; in Brazelton’s, it was an accident compounded by negligence and carelessness.

But in neither scenario was Orner’s conduct reflective of the heightened standard

required to sustain an Eighth Amendment claim.

       In light of the above, we conclude that the District Court did not abuse its

discretion in declining to sanction the defendants. See Simmerman v. Corino, 27 F.3d

58, 61 (3d Cir. 1994). Even if videotaped evidence existed that could have supported

Brazelton’s version of the events, it would not suffice to elevate his claims above an

Eighth Amendment threshold. See Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76,

79 (3d Cir. 1994) (holding that a “key consideration[]” in evaluating sanctions connected

with the discovery process is whether a party was prejudiced by the missing evidence).

       While we sympathize with Brazelton’s situation, the Eighth Amendment simply

does not provide relief for the conduct about which he complains. For the foregoing

reasons, and as we find that this appeal presents no substantial issue, we will summarily

affirm the judgment of the District Court. Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir.

2011) (per curiam); see also 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                             7